Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/11/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 12/13/2019, 9/17/2020, 1/18/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and copies is/are enclosed with this Office action.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 7:  Insert “by an objective function” after “value” 
Claim 1, Line 10:  Delete “value”
Claim 1, Line 12:  Insert “value” after “function”
Claim 13, Line 9:  Insert “by an objective function” after “value” 
Claim 13, Line 12:  Delete “value”
Claim 13, Line 13:  Insert “value” after “function”
Claim 17, Line 1:  Replace “Non-transitory” with “A non-transitory”
Claim 17, Line 7:  Insert “by an objective function” after “value” 
Claim 17, Line 10:  Delete “value”
Claim 17, Line 12:  Insert “value” after “function”

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 13, and 17 are directed towards a method, system, and non-transitory CRM that include/perform the operations of “providing an initial set of hyperparameters to construct a segmentation network, the hyperparameters defining operations for a set of block structures and connections between the block structures; training the segmentation network using a first set of images with ground truth; generating an objective function value by an objective function for evaluating the trained segmentation network using a second set of images having ground truth; updating the set of hyperparameters by performing a derivative-free optimization algorithm on the objective function to construct an updated segmentation network; and iterating the training of the segmentation network, the generating of the objective function value, and 
	The cited and considered prior art, specifically Liao (US PGPub 2017/0337682) that discloses a method for intelligent artificial agent based registration of medical images, comprising: determining a current state observation of an artificial agent based on a plurality of medical images and current transformation parameters;  calculating action-values for a plurality of actions available to the artificial agent based on the current state observation using a machine learning based model trained based on a plurality of registered training images, wherein the plurality of actions correspond to predetermined adjustments of the transformation parameters;  selecting an action having a highest action-value from the plurality of actions and adjusting the transformation parameters by the predetermined adjustment corresponding to the selected action;  repeating the determining, calculating, and selecting steps for a plurality of iterations;  and registering the plurality of medical images using final transformation parameters resulting from the plurality of iterations, 
	and Wang (US PGPub 2021/0012189) that discloses a method performed by one or more computing systems, the method comprising: training a neural network configured to perform image processing to generate a pre-trained model, wherein the neural network comprises a function layer that includes an image processing function, and wherein training comprises calculating a gradient approximation of the function layer;  receiving, as input by the neural network, at least one source image, wherein the neural network is configured to process the at least one source image using the image processing function;  estimating, by a parameter estimator layer of the neural network 
	and Liu (US PGPub 2019/0220746) that discloses a training method of a neural network for implementing image style transfer, comprising: acquiring a first training input image and a second training input image;  inputting the first training input image to the neural network;  performing a style transfer process on the first training input image by using the neural network, so as to obtain a training output image;  based on the first training input image, the second training input image and the training output image, calculating a loss value of parameters of the neural network through a loss function;  and modifying the parameters of the neural network according to the loss value, in a case where the loss function satisfies a predetermined condition, obtaining a trained neural network, and in a case where the loss function does not satisfy the predetermined condition, continuing to input the first training input image and the second training input image so as to repeatedly perform the above training process, wherein the loss function comprises a weight-bias-ratio loss function, 	
	and Skans (US PGPub 2018/0165546) that discloses a method for training a first neural network being adapted to process image data and output a vector of values 
	and Leung (US Patent 8370282) that discloses a computer-implemented method comprising: obtaining, by a data processing device, initial quality scores for relevant images for a query, the relevant images being images previously selected to be referenced by search results for the query, the initial quality scores being obtained based on an image classification model trained with: positive images selected from a set of images that are referenced by a top threshold number of ordered search result presentation positions for one or more queries;  and negative images selected from a set of images that are referenced by a set of ordered search result presentation positions that are lower than the top threshold number of presentation positions for one or more queries;  selecting, by a data processing device, a transformation factor for the query for which the relevant images are identified as relevant, the transformation factor representing a measure of importance of image quality for computing relevance scores of relevant images;  computing query specific quality scores for the relevant images 
	fails to individually anticipate or together in combination render obvious with proper motivation the above cited claim limitations in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 13, and 17 are allowed.
	Claims 2-12, 14-16, and 18-20 are allowed for being dependent upon allowed base claims 1, 13, and 17.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664